PER CüRiam.
The State’s evidence was fully sufficient to support the verdict. Defendant offered no evidence. He was arrested immediately after he parked his automobile and attempted to walk down South Wrenn Street. Two police officers who observed him on the occasion in question testified, after describing his appearance, speech, and manner of walking, that in their opinion defendant was appreciably under the influence of an intoxicant. One said, “(H)e was drunk, plain drunk.” *129When asked why he was driving a car in his condition, defendant replied, according to the officer, “that he could not very well walk.”
The assignment of error directed to the court’s refusal to sustain defendant’s motion for judgment as of nonsuit is overruled. The assignments addressed to the charge are likewise without merit. The remaining assignments do not charge errors which, in our opinion, could have affected the verdict. The burden is on the defendant to show not only error but also prejudicial error. State v. Gibson, 233 N.C. 691, 65 S.E. 2d 508.
No error.